16‐1081(L) 
Klein v. USA 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                          SUMMARY ORDER 
                                                                               
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 23rd day of June, two thousand seventeen. 
                     
PRESENT:  RALPH K. WINTER, 
                    GUIDO CALABRESI, 
                    DENNY CHIN, 
                                                   Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

ERIC A. KLEIN,   
                               Petitioner‐Appellant, 
                                                                                          16‐1081(L) 
                                         v.                                               16‐1253 (Con) 
                                                                                   
UNITED STATES OF AMERICA, 
                               Respondent‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PETITIONER‐APPELLANT:                                     HOWARD D. SIMMONS, ESQ., New York, 
                                                              New York.  
 
FOR RESPONDENT‐APPELLEE:                                      CHRISTOPHER J. CLORE, Assistant United 
                                                              States Attorney (Brian R. Blais, Assistant 
                                                              United States Attorney, on the brief), for Joon H. 
                                                              Kim, Acting United States Attorney for the 
                                            Southern District of New York, New York, 
                                            New York.  
               
              Consolidated appeals from the United States District Court for the 

Southern District of New York (Cote, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the orders of the district court are AFFIRMED. 

              Petitioner‐appellant Eric A. Klein, represented by counsel, appeals from 

the orders of the district court entered February 8, 2016 and March 17, 2016, denying 

Kleinʹs motions for reconsideration of the denial of his petitions for a writ of error coram 

nobis.  On appeal, Klein asserts ten claims of error.  We assume the partiesʹ familiarity 

with the underlying facts, procedural history, and issues on appeal. 

              We review the district courtʹs decision denying a writ of error coram nobis 

for abuse of discretion.  Foont v. Unites States, 93 F.3d 76, 79 (2d Cir. 1996).  ʺA writ of 

error coram nobis is an ʹextraordinary remedy,ʹ typically available only when habeas 

relief is unwarranted because the petitioner is no longer in custody.ʺ  Kovacs v. United 

States, 744 F.3d 44, 49 (2d Cir. 2014) (internal citation omitted).  To obtain coram nobis 

relief, a petitioner must show ʺ1) there are circumstances compelling such action to 

achieve justice, 2) sound reasons exist for failure to seek appropriate earlier relief, and 

3) the petitioner continues to suffer legal consequences from his conviction that may be 

remedied by granting of the writ.ʺ  Id. (quoting Foont, 93 F.3d at 79).  Each of Kleinʹs 




                                               2 
claims is either procedurally barred or wholly lacking in merit or both, and, therefore, 

the district court did not abuse its discretion in denying Kleinʹs coram nobis petitions. 

                                               . . . 

                 We have considered Kleinʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the orders of the district court. 

                 We also note that on August 7, 2007, the district court (Sand, J.), barred 

Klein from filing any motions without first obtaining permission of the court.  See 

United States v. Klein, 2007 WL 2274254 (S.D.N.Y. Aug. 7, 2007).  Further, on September 

11, 2013, in a summary order denying one of Kleinʹs previous appeals, we observed 

that:  

          Appellant is a frequent litigant in this Court, having instituted twenty‐five 
          separate matters relating to his 2005 criminal conviction, his attorneyʹs 
          performance during his criminal proceedings, or the 28 U.S.C. § 2255 
          proceedings challenging his conviction and sentence.  We have explicitly 
          dismissed seven of these cases as frivolous.  See U.S.C.A. dkt. Nos. 09‐182, 
          09‐2202, 09‐3635, 09‐4072, 09‐4587, 10‐427, and 10‐3922.  Moreover, in 
          connection with his various matters in this Court, Appellant has filed 
          numerous meritless appellate motions, and has been extraordinarily 
          reluctant to accept this Courtʹs adverse rulings, moving frequently for 
          reconsideration and rehearing of this Courtʹs orders and for recall of this 
          Courtʹs mandates.  Finally, we note that, in an order we affirmed on 
          Appellantʹs direct appeal, the district court barred Appellant from filing 
          any further motions in his criminal case without first obtaining the courtʹs 
          permission.  See United States v. Klein, No. 05‐6018, 297 Fed. Appʹx 19 (2d 
          Cir. Oct. 15, 2008). 
           
          We find that, by engaging in the above practices, Appellant has repeatedly 
          exceeded the bounds of tolerable litigation conduct.  Accordingly, 
          Appellant is hereby warned that the further filing of frivolous and/or 
          vexatious motions or appeals in this Court relating to his 2005 conviction, 
          his attorneyʹs performance during the course of the underlying criminal 

                                                3 
      proceedings, or his § 2255 proceedings, will result in the imposition of 
      sanctions, including leave‐to‐file sanctions.  See In re Martin‐Trigona, 9 F.3d 
      226, 228‐29 (2d Cir. 1993) (recognizing that ʺcourts may resort to restrictive 
      measures . . . [with respect to] litigants who have abused their litigation 
      opportunities,ʺ including ʺsubjecting a vexatious litigant to a ʹleave of 
      courtʹ requirement with respect to future filingsʺ); Safir v. U.S. Lines, Inc., 
      792 F.2d 19, 24 (2d Cir. 1986). 
       
(Docket No. 12‐4898, docket entry 60).  Despite the district courtʹs sanction and our 

earlier warning, Klein and his counsel have continued to file motions in the district 

court and motions and appeals in this Court.  We remind Klein and his counsel that 

Klein may not make any further motions in the district court relating to his 2005 

conviction without permission of the district court and that any violations of this order 

may subject Klein and his counsel to further sanctions. 

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 
 




                                            4